Exhibit 10.158
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“ACT”), OR UNDER ANY STATE SECURITIES LAW AND THIS NOTE MAY NOT BE PLEDGED,
SOLD, ASSIGNED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT WITH RESPECT THERETO UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAW, OR UNLESS THE DEBTOR RECEIVES AN OPINION OF COUNSEL, SATISFACTORY TO THE
DEBTOR, THAT SUCH REGISTRATION IS NOT REQUIRED.
 
NTS, INC.
 
PROMISSORY NOTE
 
$2,000,000.00
May 28, 2014



FOR VALUE RECEIVED, NTS, Inc., a Nevada corporation (the “Debtor”), promises to
pay to the order of LONE STAR VALUE CO-INVEST I, LP (the “Holder”), or its
registered assigns, the principal amount of TWO MILLION DOLLARS ($2,000,000.00),
in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public or private debts,
together with interest as set forth herein.
 
1. Payment of Interest and Principal.  All unpaid principal, together with any
then accrued and unpaid interest and any other amounts payable hereunder, shall
be due and payable on the first anniversary of the date hereof (the “Maturity
Date”).  In the event of the consummation of the merger contemplated by that
certain Agreement and Plan of Merger dated October 20, 2013, as amended, by and
among the Debtor, T3 North Intermediate Holdings and North Merger Sub, Inc., the
payment of all unpaid principal, together with any then accrued and unpaid
interest and all other amounts shall be accelerated and due and payable at the
time of and contemporaneously with the consummation of such merger (also
hereafter the “Maturity Date”).  If any payment hereunder becomes due and
payable on a Saturday, Sunday or legal holiday under the laws of the United
States of America or the State of Texas, or both, the due date thereof shall be
extended to the next business day and interest shall be payable for any
principal so extended for the period of such extension.  Payments of principal
and interest are to be made at the address provided herein for the Holder (or at
such other place as the Holder shall have notified the Debtor in writing at
least five (5) days before such payment is due) or by wire transfer pursuant to
the Holder’s written instructions.
 
2. Interest.  (a)  Interest shall accrue on the unpaid principal balance of this
Note at the rate of Ten percent (10.0%) per annum, and shall be payable
semiannually in cash on the third business day of each January and July in
respect of the immediately preceding semi-annual period.  Interest shall be
calculated from and include the date hereof and shall be calculated on an
actual/360-day basis.
 
(b) Notwithstanding anything to the contrary contained herein, in no event shall
this or any other provision herein permit the collection of any interest which
would be usurious under applicable law.  If under any circumstances, whether by
reason of advancement or acceleration of the maturity of the unpaid principal
balance hereof or otherwise, the aggregate amounts paid under this Note shall
include amounts which by law are deemed interest and which would exceed the
maximum rate permitted by law, the Debtor stipulates that payment and collection
of such excess amounts shall have been and will be deemed to have been the
result of a mistake on the part of both the Holder and the Debtor, and the
Holder shall promptly credit such excess (only to the extent such payments are
in excess of the maximum rate) against the unpaid principal balance hereof and
any portion of such excess payments not capable of being so credited shall be
refunded to the Debtor.
 
3. Prepayment.  The Debtor shall be entitled to prepay the principal amount of
this Note (in whole or in part) together with all interest under this Note
accrued and unpaid at the date of prepayment at any time without penalty or
premium upon two (2) days prior written notice to the Holder.  The Debtor shall
be obligated to effect such prepayment within three (3) days after the end of
such notice period.
 
4. Events of Default.  (a)  Acceleration.  Upon the occurrence of any of the
following events (herein called “Events of Default”):
 
(i) The Debtor shall fail to make full and timely payment of principal of or
interest on this Note when due and such failure continues for a period of five
(5) consecutive days;
 
(ii) (A) The Debtor or any of its material subsidiaries shall commence any
proceeding or other action relating to it in bankruptcy or seek reorganization,
arrangement, readjustment of its debts, receivership, dissolution, liquidation,
winding-up, composition or any other relief under any bankruptcy law, or under
any other insolvency, reorganization, liquidation, dissolution, arrangement,
composition, readjustment of debt or any other similar act or law, of any
jurisdiction, domestic or foreign, now or hereafter existing; (B) the Debtor or
any of its material subsidiaries shall admit the material allegations of any
petition or pleading in connection with any such proceeding; (C) the Debtor or
any of its material subsidiaries shall apply for, or consent or acquiesce to,
the appointment of a receiver, conservator, trustee or similar officer for it or
for all or a substantial part of its property; or (D) the Debtor or any of its
material subsidiaries shall make a general assignment for the benefit of
creditors; or
 
(iii) (A) The commencement of any proceedings or the taking of any other action
against the Debtor or any of its material subsidiaries in bankruptcy or seeking
reorganization, arrangement, readjustment of its debts, liquidation,
dissolution, arrangement, composition, or any other relief under any bankruptcy
law or any other similar act or law of any jurisdiction, domestic or foreign,
now or hereafter existing; (B) the appointment of a receiver, conservator,
trustee or similar officer for the Debtor or any of its material subsidiaries
for any of its property; or (C) the issuance of a warrant of attachment,
execution or similar process against any of the property of the Debtor or any of
its material subsidiaries, and the continuance of any such events for sixty (60)
days undismissed, unbonded or undischarged;
 
 
1

--------------------------------------------------------------------------------

 
then, and in any such event, the Holder, at the Holder’s option and without
written notice to the Debtor, may declare the entire principal amount of this
Note then outstanding together with accrued unpaid interest thereon immediately
due and payable, and the same shall forthwith become immediately due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived.  The Events of Default listed herein are solely for the
purpose of protecting the interests of the Holder of this Note.  If this Note is
not paid in full upon acceleration, as required above, interest shall accrue on
the outstanding principal of and interest on this Note from the date of the
Event of Default up to and including the date of payment at a rate equal to the
lesser of twelve percent (12.0%) per annum compounded on the third Business Day
of each January and July or the maximum interest rate permitted by applicable
law.
 
(b) Non-Waiver and Other Remedies.  No course of dealing or delay on the part of
the Holder of this Note in exercising any right hereunder shall operate as a
waiver or otherwise prejudice the right of the Holder of this Note.  No remedy
conferred in this Note is intended to be exclusive of any other remedy, and each
and every such remedy shall be cumulative and shall be in addition to every
other remedy conferred herein or now or hereafter existing at law or equity or
by statute or otherwise.
 
(c) Collection Costs; Attorney’s Fees.  In the case of an Event of Default, if
this Note is turned over to an attorney for collection, the Debtor agrees to pay
all reasonable costs of collection, including reasonable attorney’s fees and
expenses and all out-of-pocket expenses incurred by the Holder in connection
with such collection efforts.
 
5. Cancellation.  Upon full satisfaction of the Debtor’s obligations hereunder,
the Holder shall promptly deliver or cause to be delivered to the Debtor this
Note for cancellation.
 
6. Amendment; Waiver.  This Note may not be amended or modified or the
provisions hereof waived (either generally or in a particular instance and
either retroactively or prospectively) without the prior written consent of the
party against whom such amendment, modification, or waiver is sought to be
enforced.  All of the terms and provisions of this Note shall be applicable to
and binding upon each and every maker, Holder, endorser, surety, guarantor and
all other persons who are or may become liable for the payment hereof and their
respective successors and assigns.
 
7. Lost Documents.  Upon receipt by the Debtor of evidence satisfactory to it of
the loss, theft, destruction or mutilation of this Note or any note exchanged
for it, and (in the case of loss, theft or destruction) of indemnity reasonably
satisfactory to it, and upon surrender and cancellation of such note, if
mutilated, the Debtor will make and deliver in lieu of such note a new note of
like tenor and unpaid principal amount and dated as of the original date of the
original note.
 
8. Miscellaneous.
 
(a) Severability.  In case any one or more of the provisions contained in this
Note should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
(b) Notices and Addresses.  All notices, offers, acceptances and any other acts
under this Note (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressee in person, by FedEx or similar receipted
delivery, by facsimile delivery or, if mailed, postage prepaid, by certified
mail, return receipt requested, as follows:
 
 
To Holder:
Lone Star Value Co-Invest I, LP

 
 
53 Forest Avenue, 1st Floor

 
 
Old Greenwich, Connecticut 06870

 
 
Fax: (203) 990-0727

 
With a copy to (which shall not constitute notice):
 
Dorwart Lawyers
 
Old City Hall
 
124 East Fourth Street
 
Tulsa, Oklahoma 74103-5010
 
Attn: Frederic Dorwart, Esq.
 
Fax: (918) 583-8251
 
 
2

--------------------------------------------------------------------------------

 
 
To the Debtor:
NTS, Inc.

 
 
1220 Broadway

 
 
Lubbock, Texas 79401

 
 
Fax: (806) 788-3398

 
With a copy to (which shall not constitute notice):
 
61 Broadway 32nd Floor
 
New York, NY 10006
 
Attn: Arthur Marcus, Esq.
 
Fax: (212) 930-9725
 
or to such other address as any of them, by notice to the others may designate
from time to time.
 
(c) Governing Law.  This Note and any dispute, disagreement, or issue of
construction or interpretation arising hereunder, whether relating to its
execution, its validity, the obligations provided therein or performance, shall
be governed and interpreted according to the law of the State of Texas, without
regard to principals of conflicts of law.
 
(d) Binding Effect; Assignment.  This Note and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.  The
Debtor may not delegate, transfer or assign any rights or obligations hereunder
without the Holder’s prior written consent.  The Holder may not assign or
delegate all or any portion of the rights of the Holder hereunder without the
consent of the Debtor (such consent not to be unreasonably withheld, conditioned
or delayed), except that no such consent shall be required for an assignment or
delegation to an affiliate of the Holder or while an Event of Default has
occurred and is continuing.  Any transfer or assignment of any of the rights,
interests or obligations hereunder in violation of the terms hereof shall be
void and of no force or effect.
 
(e) Jurisdiction and Venue.  Each of the Holder and the Debtor (i) agree that
any legal suit, action or proceeding arising out of or relating to this Note
shall be instituted exclusively in the courts of Lubbock County in the State of
Texas, (ii) waive any objection to the venue of any such suit, action or
proceeding and the right to assert that such forum is not a convenient forum,
and (iii) irrevocably consent to the jurisdiction of the courts of Lubbock
County in the State of Texas in any such suit, action or proceeding, and further
agree to accept and acknowledge service of any and all process which may be
served in any such suit, action or proceeding and agree that service of process
upon them mailed by certified mail to their respective addresses shall be deemed
in every respect effective service of process upon them in any such suit, action
or proceeding.
 
(f) Section Headings.  Section headings herein have been inserted for reference
only and shall not be deemed to limit or otherwise affect, in any manner, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Note.
 
(g) Waiver of Presentment.  Debtor and each surety, endorser and guarantor
hereof hereby waive all demands for payment, presentations for payment, notices
of intention to accelerate maturity, notices of acceleration of maturity, demand
for payment, protest, notice of protest and notice of dishonor, to the extent
permitted by law, except for those notices expressly provided for herein.  No
extension of time for payment of this Note or any installment hereof, no
alteration, amendment or waiver of any provision of this Note shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Debtor under this Note.
 
(h) Forbearance.  Any forbearance by the holder of this Note in exercising any
right or remedy hereunder or under any other agreement or instrument in
connection with this Note or otherwise afforded by applicable law shall not be a
waiver or preclude the exercise of any right or remedy by the holder of this
Note.  The acceptance by the holder of this Note of payment of any sum payable
hereunder after the due date of such payment shall not be a waiver of the right
of the holder of this Note to require prompt payment when due of all other sums
payable hereunder or to declare a default for failure to make prompt payment.
 
(i) Acceleration.  At the election of the holder of this Note, all payments due
hereunder may be accelerated, and this Note shall become immediately due and
payable without notice or demand, upon the occurrence of an Event of Default
under this Note, which default is not cured within any grace period expressly
provided therefor.  In addition to the rights and remedies provided herein, the
holder of this Note may exercise any other right or remedy in any other
document, instrument or agreement evidencing or otherwise relating to the
indebtedness evidenced hereby in accordance with the terms thereof, or under
applicable law, all of which rights and remedies shall be cumulative.
 
(j) Construction.  This Note shall be construed without any regard to any
presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted.
 
 
3

--------------------------------------------------------------------------------

 
[SIGNATURE PAGE OF NTS, INC.
PROMISSORY NOTE]
 
IN WITNESS WHEREOF, the Debtor has caused this Note to be made and issued in its
name on the date specified above.
 

 
NTS, INC.
         
By:
/Guy Nissenson/
 
Name:
Guy Nissenson
 
Title:
Chairman, President & CEO




 
 
4

--------------------------------------------------------------------------------